DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 01/25/2022. Claims 1-4, 9-10, 12, and 14-23 are considered in this office action. Claims 1 and 20 have been amended. Claims 5-8, 11, and 13 have been cancelled. Claims 1-4, 9-10, 12, and 14-23 are pending examination. The 35 U.S.C. 112(a) and 112(b) rejections of claims 1-5, 7, and 9-23 are withdrawn in light of the instant amendments. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the currently cited references teach the newly amended limitations of claims 1 and 20.

Applicant’s argument A. with respect to claims 1 and 20 pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 9-10, 12, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 20, the limitation “a propulsion system comprising at least two retracting motors” is not described in the instant specification, and thus constitutes new matter. Pg. 12 line 22 to Pg. 13 line 7 describes the vehicle is equipped with at least one 107, where the at least one motor 107 works in conjunction with at least one arm 108 to manipulate the propulsion system, and two retracting motors 110; one for the payload and one for the wireless transceiver. Nowhere in the instant specification does it describe the propulsion system comprising retracting motors, and instead only describes the retracting motors as being used with the payload and the wireless receiver. Therefore, the above stated limitation constitutes new matter. For the purposes of examination, Examiner is interpreting the above stated limitation as “a propulsion system comprising at least two motors”.
	Claims 2-4, 9-10, 12, and 14-19, and claims 21-23 are rejected based on rejected base claim 1 and claim 20, respectively. For the same rationale as recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

NOTE: For the purposes of examination, examiner is using the following interpretation of the claim limitations:
Claim 1 and claim 20 limitation “a propulsion system comprising at least two retracting motors” to mean “a propulsion system comprising at least two motors”

Claims 1-5, 9-10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257 A1) in view of Woodland (US Patent 6,056,237), in view of Liu (US 2017/0075351 A1), in view of Pan et al. (US 2013/0285440 A1), and further in view of Mulligan et al. (US 2006/0074557 A1).
Regarding claim 1, Wolff teaches “An unmanned aerial vehicle system (Abstract teaches a system and method for providing propulsion and control to an air vehicle; Par. [0108] teaches the air vehicle may , comprising: an unmanned aerial vehicle, comprising: an airframe, a propulsion system comprising at least two retracting motors, a power source (Par. [0090] line 2 through Par. [0092] line 1 teaches an air vehicle comprising a body (airframe) and a propulsion system; Par. [0017] line 4 and Par. [0035] lines 1-2 teaches at least three propulsion units, where each propulsion unit comprises a respective motor; Par. [0026] teaches each propulsion unit comprising a turbojet unit (power source)); a control system (Par. [0149] lines 1-3 teaches the air vehicle comprising a control system for operating the propulsion system), however Wolff does not explicitly teach the unmanned aerial vehicle comprising “a wireless transceiver”, an airframe “comprising an octagonal shape and at least one solar panel disposed on the airframe”, “a navigation mechanism, a processor, a memory”, a power source “that utilizes power obtained by the at least one solar panel”, and “at least one fuel tank”; and the control system comprising “a wireless transceiver, an input device, capable of receiving a user’s input and converting said user’s input to electrical signals, a processor, and a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable if interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, wherein said control system is in wireless communication with said vehicle such that said control system is capable of utilizing said propulsion system of said vehicle in real time wherein the wireless transceiver additionally functions as a radio frequency jammer, and wherein the unmanned vehicle is operable remotely”.
	From the same field of endeavor, Woodland teaches an unmanned aerial vehicle comprising “a wireless transceiver, a navigation mechanism, a processor, a memory (Col. 3 lines 28-33 teaches a nose section of a UAV (unmanned aerial vehicle) housing a system computer (processor and memory), transceiver and telemetry means (wireless transceiver) and navigation electronics (navigation mechanism)), at least one fuel tank (Col. 3 lines 42-43 teaches a fuel tank section)” and a control system comprising “a wireless transceiver, an input device, capable of receiving a user’s input and converting said user’s input to electrical signals, a processor, and a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable of interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, wherein said control system is in wireless communication with said vehicle such that said control system is capable of utilizing said propulsion system of said vehicle in substantially real time, and wherein the unmanned vehicle is operable remotely (Col. 3 lines 5-6 teaches a UAV capable of remote flight control; Col. 3 line 66 through Col. 4 line 7 teaches a portable (i.e. remote) Command, Control, Communications, Computer, and Intelligence (C4I) control and sensing analysis console comprising control and analysis computers (processor and memory), input/output device, antennas (wireless transceiver), and related hardware and software (computer program) for vehicle and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Wolff to incorporate the teachings of Woodland to include a wireless transceiver, a navigation mechanism, a processor, a memory, and a fuel tank taught by Woodland as part of the unmanned aerial vehicle taught by Wolff and to include a wireless transceiver allowing communication with the vehicle to control the propulsion system, an input device, a processor and a memory to execute a software, and a power supply taught by Woodland as part of the control system taught by Wolff, wherein the UAV taught by Wolff is operable remotely as taught by Woodland.
	The motivation for doing so would be to provide a modular, field configurable UAV capable of a wide range of mission-specific launch, flight, and payload requirements (Woodland, Col. 3 lines 7-9).
	However, the combination of Wolff and Woodland does not explicitly teach the unmanned vehicle comprising: an airframe “comprising an octagonal shape and at least one solar panel disposed on the airframe”, a power source “that utilizes power obtained by the at least one solar panel”, and “wherein the wireless transceiver additionally functions as a radio frequency jammer”.
comprising an octagonal shape (Fig. 9 and Par. [0072] lines 1-5 teach the central body 35 of the UAV is designed as having a polygonal shape, such as an octagon)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff and Woodland to incorporate the teachings of Liu to have the unmanned vehicle airframe taught by the combination of Wolff and Woodland be octagonal in shape as taught by Liu.
	The motivation for doing so would be to compact and simplify the structural arrangements of the UAV so that a better balance, firmness and stabilization of the UAV is achieved (Liu, Par. [0072] lines 22-25).
	However, the combination of Wolff, Woodland, and Liu above does not explicitly teach the unmanned vehicle comprising: an airframe “comprising at least one solar panel disposed on the airframe”, a power source “that utilizes power obtained by the at least one solar panel”, and “wherein the wireless transceiver additionally functions as a radio frequency jammer”.
	From the same field of endeavor, Pan teaches the unmanned vehicle comprising: an airframe “comprising at least one solar panel disposed on the airframe” and a power source “that utilizes power obtained by the at least one solar panel (Par. [0004] lines 2-3 teaches using a plurality of solar cells attached to or incorporated into a surface (i.e. disposed on an airframe) of a UAV as a power source)”.

	The motivation for doing so would be to increase total flight time of battery-powered unmanned aerial vehicles (Pan, Par. [0004] lines 1-2 and 5-6).
	However, the combination of Wolff, Woodland, Liu, and Pan above does not explicitly teach “wherein the wireless transceiver additionally functions as a radio frequency jammer”.
	From the same field of endeavor, Mulligan teaches “wherein the wireless transceiver additionally functions as a radio frequency jammer (Par. [0038] lines 3-4 and Par. [0053] lines 8-10 teaches the UAV includes auxiliary communication module 179 to act as a radar jammer and provide jamming of an adversary’s communications channel)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, Liu, and Pan to incorporate the teachings of Mulligan to have the wireless transceiver taught by the combination of Wolff, Woodland, Liu, and Pan also function as a communications jammer as taught by Mulligan.

Regarding claim 2, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 1 above, and further teaches “a payload delivery system, wherein said control system is capable of operating said payload delivery system (Wolff, Par. [0166] lines 1-2 and 11-14 teaches the air vehicle comprises a payload delivery system)”.
Regarding claim 3, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 1 above, and further teaches “wherein said airframe comprises fixed wings (Wolff, Fig. 1 and Par. [0143] line 1 teaches air vehicle 100 with fixed wing arrangement 300)”.
Regarding claim 4, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 1 above, and further teaches “wherein said propulsion system comprises at least one rocket or jet engine (Wolff, Par. [0026] lines 1-3 teaches each propulsion unit comprising a turbojet unit (jet engine)).
Regarding claim 9, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 2 above, and further teaches “wherein said payload delivery system is a weapon (Mulligan, Par. [0038] lines 1-3 teaches a UAV includes a variety of different munitions including missiles, bombs and rockets).
Regarding claim 10, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 2 above, and further wherein said payload delivery system is at least one sensor selected from the group consisting of: electro-optical/infrared sensors, hyperspectral imaging sensors, LIDAR, DIAL, SAR, video recorders, and cameras (Wolff, Par. [0166] lines 2-7 teaches a payload including an image acquisition system that includes cameras).
Regarding claim 12, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 1 above, and further teaches “wherein said control system is housed in an automobile (Mulligan, Par. [0048] lines 1-5 teaches an apparatus 400 for controlling unmanned aerial vehicle (UAV) 401 comprising UAV 401 and moving ground station 403 (control system) which may correspond to a car/truck)”.
Regarding claim 14, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 1 above, and further teaches “wherein said vehicle is capable of transmitting a signal within a predetermined frequency range (Woodland, Col. 7 lines 1-3 teaches a nose section of an unmanned aerial vehicle (UAV) housing antenna elements (NOTE: antennas transmit signals within a predefined bandwidth (predetermined frequency range))”.
Regarding claim 16, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 1 above, and further teaches “wherein said vehicle further comprises at least one weapon (Mulligan, Par. [0038] lines 1-3 teaches a UAV includes a variety of different munitions including missiles, bombs and rockets)”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257 A1) in view of Woodland (US Patent 6,056,237), in view of Liu (US 2017/0075351 A1), in view of Pan et al. (US 2013/0285440 A1), in view of Mulligan et al. (US 2006/0074557 A1), and further in view of Lu (US 2012/0309288 A1).
Regarding claim 15, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 1 above, however the combination of the Wolff, Woodland, Liu, Pan, and Mulligan does not explicitly teach “wherein said vehicle lowers a signal-to-noise ratio within a predetermined frequency range”.
	From the same field of endeavor, Lu teaches “wherein said vehicle lowers a signal-to-noise ratio within a predetermined frequency range (Par. [0046] lines 1-8 teaches a jamming system that has one or more jamming subsystems and a plurality of antennas each adapted for a particular use and covers a range of radio frequencies (predetermined frequency range), and Par. [0047] lines 1-8 teaches jamming subsystems include a plurality of modules configured to perform different tasks and include radio frequency jamming subsystems such as noise generators (which would necessarily lower signal-to-noise ratio by increasing the amount of noise))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, Liu, Pan, and Mulligan to incorporate the teachings of Lu to have the vehicle taught by the combination of Wolff, Woodland, Liu, Pan, and Mulligan generate 
	The motivation for doing so would be to jam radio frequency signals (Lu, Par. [0004] lines 3-4).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257 A1) in view of Woodland (US Patent 6,056,237), in view of Liu (US 2017/0075351 A1), in view of Pan et al. (US 2013/0285440 A1), in view of Mulligan et al. (US 2006/0074557 A1), and further in view of Takayama et al. (US 9817396 B1).
Regarding claim 17, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 1 above, however the combination of Wolff, Woodland, Liu, Pan, and Mulligan above does not explicitly teach “wherein said wireless transceiver is retractable into said airframe”.
	From the same field of endeavor, Takayama teaches “wherein said wireless transceiver is retractable into said airframe (Col. 6 lines 25-35 teaches a UAV (unmanned aerial vehicle that includes a payload delivery system which includes a tether-deployment mechanism which can retract a payload-release mechanism back to the UAV; Col. 8 lines 16-17 and lines 35-36 teaches a payload-release mechanism including a communication interface (wireless transceiver) that communicates over a wireless communication link).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to allow data to be sent to a control system on the UAV or elsewhere (Takayama, Col. 8 lines 17-19).
Regarding claim 18, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 2 above, however the combination of Wolff, Woodland, Liu, Pan, and Mulligan above does not explicitly teach “wherein said payload delivery system is retractable into said airframe”.
	From the same field of endeavor, Takayama teaches “wherein said payload delivery system is retractable into said airframe (Col. 6 lines 25-35 teaches a UAV (unmanned aerial vehicle that includes a payload delivery system which includes a tether-deployment mechanism which can retract a payload-release mechanism back to the UAV).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, Liu, Pan, and Mulligan to incorporate the teachings of Takayama to make the payload taught by the combination of Wolff, Woodland, Liu, Pan, and Mulligan retractable into the frame of the UAV.
	The motivation for doing so would be to provide a UAV that can deliver a payload using a retractable delivery system (Takayama Col. 4 lines 17-18).
Regarding claim 19, the combination of Wolff, Woodland, Liu, Pan, and Mulligan teaches all the limitations of claim 2 above, and further teaches “wherein said control system is capable of controlling the operation of said payload delivery system (Woodland, Col. 14 lines 35-49 teaches C4I assembly (control system) that controls payload packages)”. However, the combination of Wolff, Woodland, Liu, Pan, and Mulligan above does not explicitly teach the control system controlling “retraction of said payload delivery”.
	From the same field of endeavor, Takayama teaches the control system controlling “retraction of said payload delivery system (Col. 9 lines 46-49 teaches a control system configured to retract the payload-release mechanism)”.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, Liu, Pan, and Mulligan to incorporate the teachings of Takayama to include in the unmanned vehicle taught by the combination of Wolff, Woodland, Liu, Pan, and Mulligan a control system that is capable of controlling the retracting of a payload as taught by Takayama.
	The motivation for doing so would be to provide a UAV that can deliver a payload using a retractable delivery system (Takayama, Col. 4 lines 17-18).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 2014/0195150 A1) in view of Liu (US 2017/0075351 A1), in view of Pan et al. (US 2013/0285440 A1), in view .
Regarding claim 20, Rios teaches “A method for disrupting satellite communications (Par. [0008] line 3 teaches satellite sensor interdiction (disruption)) comprising: deploying, from a stratosphere, an unmanned vehicle (Fig. 1 high altitude, long endurance (HALE) unmanned aircraft 110, Par. [0008] lines 4-5 teaches deploying a high altitude, long endurance (HALE) unmanned aircraft, and Par. [0017] lines 17-18 teaches the HALE flying in the stratospheric layer), comprising: a wireless transceiver (Par. [0040] lines 5-6 teaches the HALE unmanned aircraft includes a transceiver), an airframe (Fig. 1 fuselage 111), a propulsion system (Par. [0007] lines 12-18 teaches a HALE unmanned aircraft is configured to fly in one or more station-keeping patterns and to relocate (necessarily requiring a propulsion system)), a processor (Par. [0017] lines 13-14 teaches a HALE unmanned aircraft configured to receive and process signal intelligence (necessarily requiring a processor)), a payload (Par. [0027] lines 9-14 teaches sensors may be mounted on or integrated into the HALE aircraft fuselage with associated equipment with the aircraft payload bays), and at least one fuel tank (Par. [0020] line 29 teaches a HALE aircraft may land to refuel (necessarily requiring a fuel tank))”, however Rios does not explicitly teach the unmanned vehicle comprising: an airframe “comprising an octagonal shape and at least one solar panel disposed on the airframe”, a propulsion system “comprising at least two retracting motors”, “a navigation mechanism, a memory, a power source that utilizes power obtained by the at least one solar panel”, and “operating, said unmanned vehicle via a control station, comprising: a wireless transmitter, an input device, capable of receiving a user’s input and converting said user’s input to electrical signals, a processor, and a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable of interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, and wherein said control system is in wireless communication with said unmanned vehicle such that said control system is capable of utilizing said propulsion system of said unmanned vehicle in real-time; and transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time, wherein the wireless transceiver additionally functions as a radio frequency jammer, and wherein the unmanned vehicle is operable remotely”.
	From the same field of endeavor, Liu teaches the unmanned vehicle comprising: an airframe “comprising an octagonal shape (Fig. 9 and Par. [0072] lines 1-5 teach the central body 35 of the UAV is designed as having a polygonal shape, such as an octagon)”, and a propulsion system “comprising at least two retracting motors (Par. [0073] lines 5-9 teaches propulsion units include one or more rotors 331 each driven by a motor)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Rios to incorporate the teachings of Liu to have the 
	The motivation for doing so would be to simplify the structural arrangements of the UAV so that a better balance, firmness and stabilization of the UAV is achieved (Liu, Par. [0072] lines 22-25) and to enable to UAV to take off, land, hover, and move in the air with respect to up to three degrees of freedom of translation and/or up to three degrees of freedom of rotation (Liu, Par. [0073] lines 1-4).
	However, the combination of Rios and Liu above does not explicitly teach the unmanned vehicle comprising: an airframe “comprising at least one solar panel disposed on the airframe”, “a navigation mechanism, a memory, a power source that utilizes power obtained by the at least one solar panel”, and “operating, said unmanned vehicle via a control station, comprising: a wireless transmitter, an input device, capable of receiving a user’s input and converting said user’s input to electrical signals, a processor, and a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable of interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, and wherein said control system is in wireless communication with said unmanned vehicle such that said control system is capable of utilizing said propulsion system of said unmanned vehicle in real-time; and transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time, wherein the wireless transceiver additionally functions as a radio frequency jammer, and wherein the unmanned vehicle is operable remotely”.
	From the same field of endeavor, Pan teaches the unmanned vehicle comprising: an airframe “comprising at least one solar panel disposed on the airframe” and a “a power source that utilizes power obtained by the at least one solar panel (Par. [0004] lines 2-3 teaches using a plurality of solar cells attached to or incorporated into a surface (i.e. disposed on an airframe) of a UAV as a power source)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Rios and Liu to incorporate the teachings of Pan to include on the airframe taught by the combination of Rios and Liu at least one solar panel as taught by Pan and to have the power source of the unmanned aerial vehicle system taught by the combination of Rios and Liu utilize power obtained by solar cells as taught by Pan.
	The motivation for doing so would be to increase total flight time of battery-powered unmanned aerial vehicles (Pan, Par. [0004] lines 1-2 and 5-6).
	However, the combination of Rios, Liu, and Pan above does not explicitly teach an unmanned vehicle comprising: “a navigation mechanism, a memory”, and “operating, said unmanned vehicle via a control station, comprising: a wireless transmitter, an input device, capable of receiving a user’s input and converting said user’s input to electrical signals, a processor, and a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable of interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, and wherein said control system is in wireless communication with said unmanned vehicle such that said control system is capable of utilizing said propulsion system of said unmanned vehicle in real-time; and transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time, wherein the wireless transceiver additionally functions as a radio frequency jammer, and wherein the unmanned vehicle is operable remotely”
	From the same field of endeavor, Woodland teaches an unmanned vehicle comprising “a navigation mechanism, a memory (Col. 3 lines 28-33 teaches a nose section of a UAV (unmanned aerial vehicle) housing a system computer (processor and memory), transceiver and telemetry means (wireless transceiver) and navigation electronics (navigation mechanism))” and “operating, said unmanned vehicle via a control station, comprising: a wireless transmitter, an input device, capable of receiving a user’s input and converting said user’s input to electrical signals, a processor, and a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable of interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, and wherein said control system is in wireless communication with said unmanned vehicle such that said control system is capable of utilizing said propulsion system of said unmanned vehicle in real-time; and wherein the unmanned vehicle is operable remotely (Col. 3 lines 5-6 teaches a UAV capable of remote flight control; Col. 3 line 66 through Col. 4 line 7 teaches a portable (i.e. remote) Command, Control, Communications, Computer, and Intelligence (C4I) control and sensing analysis console comprising control and analysis computers (processor and memory), input/output device, antennas (wireless transceiver), and related hardware and software (computer program) for vehicle and mission control; Col. 14 lines 62-67 teaches a manual interface assembly to allow the C4I system operator (user) to interface with (provide input) with the various UAV computer systems (including propulsion system) and teaches an operator vehicle manipulator grip to effect control of UAV components (including population system); Col. 16 lines 33-34 teaches a console power supply)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of the combination of Rios, Liu, and Pan to incorporate the teachings of Woodland to include a navigation mechanism, a memory, and a power source taught by Woodland as part of the unmanned vehicle taught by the combination of Rios, Liu, and Pan and to include in the method taught by the combination of Rios, Liu, and Pan operating the vehicle via a control station that includes a wireless transceiver allowing communication with the vehicle to control the propulsion system, an input device, a processor and a 
	The motivation for doing so would be to provide a modular, field configurable UAV capable of a wide range of mission-specific launch, flight, and payload requirements (Woodland, Col. 3 lines 7-9).
	However, the combination of the combination of Rios, Liu, Pan, and Woodland above does not explicitly teach “transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time, wherein the wireless transceiver additionally functions as a radio frequency jammer”.
	From the same field of endeavor, Lu teaches “transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time (Par. [0053] lines 2-8 teaches determining the amount of jamming energy required to jam a particular emitter based on the frequency band to be jammed (predetermined amount of time for a predetermined frequency range), and Par. [0054] lines 1-4 and 10-14 teaches selecting the appropriate jamming subsystem for the frequency band and configures the antenna switch matrix for the jamming system)”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Rios, Liu, Pan, and Woodland to incorporate the teachings of Lu to include in the method taught by the 
	The motivation for doing so would be to jam radio frequency signals (Lu, Par. [0004] lines 3-4).
	However, the combination of Rios, Liu, Pan, Woodland, and Lu above does not explicitly teach “wherein the wireless transceiver additionally functions as a radio frequency jammer”.
	From the same field of endeavor, Mulligan teaches “wherein the wireless transceiver additionally functions as a radio frequency jammer (Par. [0038] lines 3-4 and Par. [0053] lines 8-10 teaches the UAV includes auxiliary communication module 179 to act as a radar jammer and provide jamming of an adversary’s communications channel)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Rios, Liu, Pan, Woodland, and Lu to incorporate the teachings of Mulligan to have the wireless transceiver taught by the combination of Rios, Liu, Pan, Woodland, and Lu also function as a communications jammer as taught by Mulligan.
	The motivation for doing so would be to provide surveillance of a convoy and provide information about potential hostile activity (Mulligan, Par. [0006] lines 2 and 5-6).
Regarding claim 21, the combination of Rios, Liu, Pan, Woodland, Lu, and Mulligan teaches all the limitations of claim 20 above, and further teaches “wherein the step of said operating, said unmanned vehicle via a control station is performed by a human operator .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 2014/0195150 A1) in view of Liu (US 2017/0075351 A1), in view of Pan et al. (US 2013/0285440 A1), in view of Woodland (US Patent 6,056,237), in view of Lu (US 2012/0309288 A1), in view of Mulligan et al. (US 2006/0074557 A1), and further in view of Takayama et al. (US 9817396 B1).

Regarding claim 22, the combination of Rios, Liu, Pan, Woodland, Lu, and Mulligan teaches all the limitations of claim 20 above, however, the combination of Rios, Liu, Pan, Woodland, Lu, and Mulligan does not explicitly teach “wherein said payload is retractable into said airframe”.
	From the same field of endeavor, Takayama teaches “wherein said payload is retractable into said airframe (Col. 6 lines 25-35 teaches a UAV (unmanned aerial vehicle that includes a payload delivery system which includes a tether-deployment mechanism which can retract a payload-release mechanism back to the UAV).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Rios, Liu, Pan, Woodland, Lu, and 
	The motivation for doing so would be to provide a UAV that can deliver a payload using a retractable delivery system (Takayama, Col. 4 lines 17-18).
Regarding claim 23, the combination of Rios, Liu, Pan, Woodland, Lu, Mulligan, and Takayama teaches all the limitations of claim 22 above, and further teaches “wherein said control system is capable of controlling the retracting of said payload (Takayama, Col. 9 lines 46-49 teaches a control system configured to retract the payload-release mechanism), as well as the operation of said payload (Woodland, Col. 14 lines 35-39 teaches C4I assembly (control system) that controls payload packages)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665